              Case 2:20-cv-01480-MJP Document 34 Filed 11/13/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RIVKA SPIVAK,                                   CASE NO. C20-1480 MJP

11                                 Plaintiff,               ORDER GRANTING PLAINTIFF’S
                                                            MOTION TO DISMISS
12                  v.                                      DEFENDANT BAYERN

13          ALPHABET INC, et al.,

14                                 Defendants.

15

16          This matter comes before the Court on Plaintiff’s Motion to Dismiss her claims against

17   Defendant Bayern. (Dkt. No. 24.) Having reviewed Plaintiff’s Motion and Bayern’s response

18   (Dkt. No. 25) and all supporting papers, the Court GRANTS Plaintiff’s Motion, which Bayern

19   does not oppose. Bayern asks that the dismissal be with prejudice. The Court agrees with the

20   reasoning set forth by Bayern and DISMISSES the claims against Bayern WITH PREJUDICE.

21   The Court declines to award Bayern as part of this dismissal.

22   \\

23   \\

24


     ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS DEFENDANT BAYERN - 1
             Case 2:20-cv-01480-MJP Document 34 Filed 11/13/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated November 13, 2020.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS DEFENDANT BAYERN - 2
